DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 04/05/2021, are acknowledged. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claim(s) 1-9 is/are currently under examination. Claims 10-20 are withdrawn from consideration. 
Newly submitted claims 10-20 are directed to inventions that are directed towards species distinct from claims 1-9 for the following reasons: Species A, claims 1-9 are drawn to subject matter of figure 1 which requires one or more detectors configured to detect an analyte-dependent optical signal emitted from the implanted sensor through a second surface area of skin in response to the implanted sensor being illuminated by the excitation optical signal the second surface are being at least four times the first surface area. However, species B, claims 10-15 are directed towards subject matter of figure 5 requiring a cover disposed between the detector and the skin, which is not required by species A or C. Species C, claims 16-20, directed towards subject matter of figure 9, which requires a base defining an opening, the light source configured to transmit the excitation optical signal to the implanted sensor through the opening, which is not required 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerp et al. (USPN 6,011,984-previously cited) in view of Simonsen et al. (USPN 5551422).
Regarding claim 1, Antwerp et al. discloses an apparatus, comprising: a light source configured to transmit an excitation optical signal through a first surface area of skin (as shown in figure 1) to an implanted sensor (figure 1); a detector configured to detect an analyte-dependent optical signal emitted from the implanted sensor through a second surface area of skin (as shown in figure 1) in response to the implanted sensor being illuminated by the excitation optical signal (figure 1), and a lens configured to focus at least a portion of the analyte-dependent optical signal onto the detector (Col.5 lines 11-26).

Simonsen et al. discloses that a good spatial resolution is obtained when the light is irradiated at an input irradiation site that is as narrow and limited as possible (point-shaped) and the detection site forms a circle or section of a circle around this input irradiation site (figures 8, 18-19, Col.14 lines 42-57).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have the second surface area (detection area) bigger (four times) than the first surface area (irradiation area), as used in the apparatus of Simonsen et al., with a reasonable expectation of success since one skilled in the art would recognize that in order to receive stronger signals, the detection area should be over an extended area. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claim 5, Antwerp et al. discloses a portion of the excitation optical signal is scattered by tissue surrounding the implant, the apparatus further comprising: an aperture, (1) the lens, (2) the aperture, and (3) the dichroic filter are collectively configured to inhibit the portion of the excitation optical signal from entering the detector (figures 2-4, Col.4 lines 61 -Col.5 line 10, Col. 15 line 56-Col.16 line 31).
Regarding claim 8, Antwerp et al. discloses a filter configured to attenuate optical signals having wavelengths associated with the light source (figure 4, Col.4 lines 61-Col.5 line 10).
.
Claims 2-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerp et al. (USPN 6,011,984) in view of Simonsen et al. (USPN 5551422) as applied to claim 1 above, and further in view of Knuettel et al. (USPN 5,962,852).
	Antwerp et al. in view of Simonsen et al. fails to disclose the lens is from an array of lenses, each lens from the array of lenses configured to transmit a portion of the analyte-dependent optical signal from the implanted sensor to a detector from the one or more detectors.
	Knuettel et al. discloses an array of lenses (21 a) positioned parallel and noncoaxial to each other in order to focus light onto the detector wherein each lens from the array of lenses configured to transmit a portion of the analyte-dependent optical signal from the implanted sensor to a detector from the one or more detectors (figures 1 and 15; Col.5 line 39-Col.6 line 21).
	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have replaced the lens, as used in the apparatus of Antwerp et al., with the known array of lenses, as taught by Knuettel et al., with a reasonable expectation of success, because Antwerp et al. teaches focusing light onto the detector via lens (Col.5 lines 11 -26), and since one skilled in the art would recognize that both of these lens configurations are known elements to focus light. The rationale would have 
Regarding claim 3, Antwerp et al. in view of Simonsen in view of Knuettel et al.  discloses the array of lenses is a monolithically formed array of lenses, each lens from the monolithically formed array of lenses configured to transmit a portion of the analyte-dependent optical signal from the implanted sensor to a detector from the one or more detectors (Knuettel et al. figures 1 and 15; Col.5 line 39-Col.6 line 21).
	Regarding claim 4, Antwerp et al. in view of Simonsen et al. fails to disclose the lens is from an array of lenses each lens from the array of lenses configured to transmit a portion of the analyte-dependent optical signal from the implanted sensor to a detector from the one or more detectors, the apparatus further comprising: a plurality of light-blocking elements disposed within a substrate of the array of lenses, each light-blocking element from the plurality of light-blocking elements configured to inhibit a photon having an angle of incidence greater than a predetermined angle of incidence from passing through the substrate. Knuettel et al. discloses an array of lenses (21 a) positioned parallel and noncoaxial to each other in order to focus light onto the detector wherein each lens from the array of lenses configured to transmit a portion of the analyte-dependent optical signal from the implanted sensor to a detector from the one or more detectors, the apparatus further comprising: a plurality of light-blocking elements disposed within a substrate of the array of lenses, each light-blocking element from the plurality of light-blocking elements configured to inhibit a photon having an angle of incidence greater than a predetermined angle of incidence from passing through the substrate (figures 1 and 15; Col.5 line 39-Col.6 line 21).

Regarding claim 6, while Antwerp et al. discloses an array of apertures, each aperture from the array of apertures being aligned with a center of a lens ((figures 2-4, Col.4 lines 61 -Col.5 line 10, Col. 15 line 56-Col.16 line 31)), Antwerp et al. in view of Simonsen et al. fails to disclose the lens is from an array of lenses, each lens from the array of lenses configured to transmit a portion of the analyte-dependent optical signal from the implanted sensor to a detector from the one or more detectors. 
Knuettel et al. discloses an array of lenses (21 a) positioned parallel and noncoaxial to each other in order to focus light onto the detector. Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have replaced the lens, as used in the apparatus of Antwerp et al., with the known array of lenses, as taught by Knuettel et al., with a reasonable expectation of success, because Antwerp et al. teaches focusing light onto the detector via lens (Col.5 lines 11 -26), and since one skilled in the art would recognize that both of these lens configurations are known 
Regarding claim 7, while Antwerp et al. discloses a plurality of light-blocking elements disposed within a substrate of the array of lenses, each light-blocking element from the plurality of light-blocking elements configured to inhibit a photon having an angle of incidence greater than a predetermined angle of incidence from passing through the substrate (figure 4, Col.4 lines 61-Col.5 line 10) and a filter, the filter and the plurality of light-blocking elements collectively configured to impede a portion of the excitation optical signal scattered onto the array of lenses from passing through the substrate (figure 4, Col.4 lines 61-Col.5 line 10), Antwerp et al. in view of Simonsen et al. fails to disclose the lens is from an array of lenses, each lens from the array of lenses configured to transmit a portion of the analyte-dependent optical signal from the implanted sensor to a detector from the one or more detectors. Knuettel et al. discloses an array of lenses (21 a) positioned parallel and noncoaxial to each other in order to focus light onto the detector. Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have replaced the lens, as used in the apparatus of Antwerp et al., with the known array of lenses, as taught by Knuettel et al., with a reasonable expectation of success, because Antwerp et al. teaches focusing light onto the detector via lens (Col.5 lines 11 -26), and since one skilled in the art would recognize that both of these lens configurations are known elements to focus light. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,219,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Response to Arguments
Applicant’s arguments, see page 6, filed 04/05/2021, with respect to the rejection(s) of claim(s) 1 under Van Antwerp have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simonsen et al. (USPN 5551422).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/MARJAN FARDANESH/           Examiner, Art Unit 3791